NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          MAR 25 2011

                                                                       MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

HECTOR A. PADILLA, a.k.a. Alex                   No. 10-70294
Padilla,
                                                 Agency No. A092-143-130
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Hector A. Padilla, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ order summarily affirming an immigration judge’s

(“IJ”) removal order. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion for a continuance, and de novo claims of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
due process violations in immigration proceedings. Sandoval-Luna v. Mukasey,

526 F.3d 1243, 1245-46 (9th Cir. 2008). We deny the petition for review.

      The IJ did not abuse his discretion or violate Padilla’s constitutional right to

due process by denying Padilla’s motion for a continuance. See id. at 1247;

Colmenar v. INS, 210 F.3d 967, 972 (9th Cir. 2000) (requiring error and prejudice

to establish a due process violation).

      PETITION FOR REVIEW DENIED.




                                           2                                    10-70294